PARTO $
Ue y
1
CARBOCOL E
ms”, CARBONES DE COLOMBIA S.A. República do Colomba

Mi ps y Er
NIT 860,050.664-3 inistirlo do Minas y Enero |

CONTRATO DE GRAN MINERÍA PARA LA EXPLORACION Y EXPLOTACION CARBONIFERA
DEL AREA DE PATILLA CELEBRADO ENTRE CARBONES DE COLOMBIA S.A. - CARBOCOL
S.A. Y EL CONSORCIO CONFORMADO POR INTERNATIONAL COLOMBIA RESOURCES
CORPORATION LLC, INTERCOR y CERREJON ZONA NORTE S.A. CZN S.A.

Entre los suscritos: CARBONES DE COLOMBIA S.A. -CARBOCOL S.A., empresa industrial y
comercial del Estado vinculada al Ministerio de Minas y Energía, sociedad anónima domiciliada en
Bogotá, D.C., constiltiida mediante escritura pública núrnero 6,350 del 16 de noviembre de 1976,
otorgada en la Nota“a Séptima (7a.) del Círculo Notaria! de Bogotá, D,C., representada: por JUAN
GABRIEL CIFUENTES MUÑOZ, quién actúa en su calidad de Presidente y representante legal,
identificado con la cédula de ciudadanía número 79.148,704 de Usaquén, por una parte, que en
adelante y para efectos del presente contrato se denorninará CARBOCOL, y por otra parte JORGE
ALVAREZ POSADA, identificado con la cédula de ciudadanía número 79.141,927 de Usaquén, quien
aclua como representante del Consorcio canformado por las sociedades: INTERNATIONAL
COLOMBIA RESOURCES CORPORATION LLC, INTERCOR, sociedad organizada conforme a las leyes
del estado de Delaware, Estados Unidos de América, con domicilio en Wilmington, con sucursal
establecida en Colombia, con domicillo principal en Bogotá, incorporada medinnte las escrituras
públicas números 360 del 5 de febrero de 1975 y 7.175 del 15 de diciembre de 1976, ambas
otorgadas en la Notaría Cuarta del Circulo de Bogotá, modificadas mediante diversas escrituras
que figuran en el certificado de existencia y representación legal, la última de las cuales es la
escritura pública número 896 del 10 de abril de 2001 otrogada en la Notaría 30 del círculo de
Bogotá, y CERREJON ZONA NORTE S.A. CZN S.A., sociedad colombiana con domicilio principal en
Barranquilla, constituida mediante escritura pública número 3876 del velntitrés (23) de octubre de
dos mil (2000) otorgada en ia Notaria 51 del Circulo de Bogotá, quienes en adelante se
denominarán EL CONTRATISTA.

CONSIDERANDO:

Que es de interés del Gobierno Nacional, promover el desarrollo de proyectos de gran minería con
destino a los mercados externos, estimulando la inversión extranjera.

Que en cumplimiento del artículo 81 del Código de Minas, el Gobierno Nacional definió en el
Decreto 919 de mayo de 2001, que el sistema de selección de EL CONTRATISTA para esta área
sería por Concurso Público,

Que EL CONTRATISTA presentó propuesta, cumpliendo con todas las condiciones exigidas en los
Términos de Referencia, los Anexos y Adendos, del Concurso Público mencionado.

Que de acuerdo al Artículo 351 de la Ley 685 de 2001, Código de Minas, el presente contrato se
celebra conforme a los Términos de Referencia del Concurso Público No. CP 001-2001.

Que la adjudicación del Concurso Público se realizó en la sesión del 17 de septiembre de 2001 de
la Junta Directiva de CARBOCOL, con el voto favorable del Señor Ministro de Minas y Energía, la
cual seleccionó a EL CONTRATISTA para la exploración y explotación del área denominada
PATILLA, tal y como consta en el Acuerdo Número 073 del 17 de septiembre de 2001 de la Junta
Directiva de Carboco! $,A., en el cual además se autorizó al Presidente de Carbocol a suscribir el
presente contrato.

ACUERDAN:

Celebrar un contrato de Gran Minería, el cual se regirá por las siguientes cláusulas:

PRIMERA: Objeto.- 1.1. El presente contrato tiene por objeto la realización por parte de EL.
CONTRATISTA de un proyecto carbonifero de Gran Minería, en sus etapas de: a) Exploración y
Factibilidad, b) Construcción y Montaje y, c) Explotación, en el área denominada 'PATILLA, que
más adelante se describe, asegurando que en el menor tiempo posible se alcance el régimen de
producción estable que corresponda al Programa de Producción presentado por EL CONTRATISTA
en la propuesta, y cuyo destino primordial será los mercados de exportación. 1.2. EL
CONTRATISTA se sujetará a! Programa de Trabajos e Inversiones (en adelante P.T.1.) aprobado
por CARBOCOL (a incluirse en el presente Contrato como Anexo No,3) con anterloridad a la
iniciación de la etapa correspondiente en los términos de las cláusulas cuarta, sexta y octava,
respectivamente, los cuales formarán parte del presente contrato, 1.3. El área objeto del presente

Página 1

CAMERA 70, No: 71-52 TORRE D PISO 6 PBX: 3122228 FAC 312 2006 APARTADO AEREO 28740
SANTAFE DE SOGOTA, D.C., COLOMBIA

o Ss

A

CARDOCOS, 8.
estao O sn

"CARBOCOL

CARBONES DE COLOMBIA S.A. Mol da Mos Y Enga |
NIT. 860.050.684-1 |

contrato, ubicada en jurisdicción de jos municipios de Hatonuevo y Barrancas, está comprendida
+ por las coordenadas que aparecen a continuación, según la información que posee CARBOCOL,
Una vez se proceda con el trámite de registro del contrato ante la autoridad minera, la alinderación
que la misma suministre del área de Patilla constituirá la alinderación oficial y definitiva del área

contratada. Para las siguientes coordenadas se tomó como Punto Arcifinio la desembocadura del

arroyo aguanueva en el río Ranchería, con coordenas Norte 1710420,00 y Este 1147320,00,

localizado en la plancha del IGAC No. 21-1-B.

PUNTO PUNTO COORDENADA COORDENADA
INICIAL FINAL RUMBO DISTANCIA NORTE INICIAL ESTE INICIAL.

PA 1 NOG-53-.00,51W 555.98 1710420,00 1147320,00
1 2 N45-00-00W 2919.79 1710971.97 1147263.37
2 3 1N41-59-58.48E 7023.89 1713036.58 1145188.76
3 4 S45-01-25.74E 2840.26 1719256.38 1149888.52
4 5 E 71.66 +716248,85 1151997.83
5 13 180.3 1710181,44  1151922.14
1 7 Ny8-30-00£ 100.6 1710115.30 1152089.9
T a 558-15-00E 410 1716119.58  1152250.34
8 a S18-10-00E 13945 1716058.45 1152341.80
2 10  S79-37-39,51W 241.6 171592595 1152385,26
10 11  N51-26-05.06W 189.28 171588245 1152147.63
“1 12  N90-00-00W 103 171000045 1151999,63
12 13 S00-31-49.80W 218.01 171600045 1151898.63
13 4 S50-22-48.93W 158.38 171578444 1151894.03
14 15 N75-10-24.67W 246.2 171568345 1151772.63
15 18 S60-31-26.80W 105.69 171574645 1151534.63
16 17  S19-47-03.40E 147.72 1715694,48 1151442.62
17 18  S19-03-58.61€ 121.7 171555544 1151492,62
18 19 — SG4-10-37.68W 177.468 1715439,74 1151530,39
10 20  NB4-14-30.20W 119.6 1715362,44 1151370,62
20 2+  S87=20-13,20W 129,14 1715374,44  1151251,62
21 22 561-11-24,14W 913 1715368.44 115112262
22 23 519-24-55.68W 129.36 171532444 115104262
23 24  S20-33-21.70W 76.89 1715202.44 1150999.62
24 25  N75-08-28.99W 202.78 1715130,44 115097262
25 2 St0-00-03 B8W 141,48 171518244 1150776.62
26 27 S04-06-35,99E 107.43 1715046.44 1150737.62
2 28  S04-18-57.70E 406.3 1714879.44 1150749.62
28 29 S74-25-08.87E 107.97 171477345 1150757.62
29 30  S09-53-02.85E 133.99 171474445 1150861.63
20 31 520-19-22.58W 174,94 171481244 1150884,63
a 32  S520-24-50.10W 216.82 1714459.45 1150601.03
3 33  S78-30-58.10W 151.99 1714270,45 115069563
33 34 NO4-14-12,30W 109,52 1714240,45 1150546,63
34 35  S17-3000W 227 1714322.83 1150375.95
35 36 S09-40-00E 152 1714106.33 1150307.69
36 37  N82-00-00W 191 1713956,49 1150333.21
37 30  N81-00-00W 185 1713983.07 115014407
38 39  S45-30-00W 207 1714012.01 1149961,35
09 40 S00-15-00E 150,9 1713060,92 1149913,70
40 4 S25-30-00€ 146.59 1713709.20 1149830.39
41 42 — S13-07-00W 130,4 1713531,76 114992403
42 43  S02-10-00W 511 1713404,77  1149894.43
43 44 S14-11-00E 210 1712694,13 1149075,11
44 45 S19-30-00W 250 1712690,63 1149926.57
45 40 S33-10-00W 180 1712454.87 1149843.12
40 47  S557-30.00W 290 1712304.20 114974464
47 48  S75-35-00W 280.1 1712148.38 1149500.06 »
48 49  N31-12-00W 100,2 1712078.64 1149228,78
49 50  N61-10-00W 105.51 1712164.35 1149176,87
50 51 $S45-30-00W 259,2 1712215,23 1119084.44
st 52 S527-30-00W 225.6 1712033,50 1148909.57
52 53 516-40-00W 217 1711833.45 1148795.40
33 54 — S25-10-00W 457 1711625,57 1148733,16
54 55  S33-12-00W 144.8 1711483,47 1148665.40
55 56 N89-12-00W 80,1 1711362,31 1148587.11
58 57 — NO9-15-00W 296.5 171136342 1148507.02
El 58 N47-10-D0W 227,16 1711656.07 1148459.38
58 59  S62-12-00W 240 1711810.51 1148292.78
59 580 N84-00-00W 99.95 1711698.57 1148060.48
60 61 N73-00-00W 233.7 171174226 1147990.91
61 62 S68-00-00W 116.7 1711810,59 1147767.42
62 63  S32-25-00W 200 1711766,87 1147859.22
63 64 S50-05-00W 102.3 1711598.03 114755201
64 65  S48-30-00W 107 1711532.39 1147473.54
85 60  S55-20-00W 158 1711458,74 1147305.93
66 67 S11-30-00E 260.99 1711368.87 1147265.98
67 68  S0B-45-00 895 171111312 1147318.01
68 1 S44-04-55,53 73.35 1711024.65 1147304,40

1.4. El área objeto «dle este contrato forma parte de una de mayor extensión, otorgada por el
Ministerio de Minas y Energía a CARBOCOL a título del aporte No. 389A. Queda entendido que el

Página 2
CARRERA 7a. No: 71-52 TORRE B PISO 6 PBX: 312 2228 FAX: 912 2205 APARTADO AEREO 29740
SANTAFE DE BOGOTA, D.C., COLOMBIA

| CARROCOL Bd
| SANIRASO Ya OGA_ SM

CARBOCOL

CARBONES DE COLOMBIA S.A.
NIT. 860.050,684-1

República de Cclonibia
Minatario de Minas y Energío

área se entrega como cuerpo cierto y, en consecuencia, EL CONTRATISTA no tendrá derecho a
reclamo alguno en el evento en que la extensión comprendida dentro de los linderos antes
indicados, sea mayor o menor que la enunciada o calculada en este contrato. 1,5, CARBOCOL no
se compromete para con EL CONTRATISTA a ninguna obligación de saneamiento por evicción o
vicios redhibitorios sobre el área contratada. Queda convenido que EL CONTRATISTA no tendrá
derecho a reembolsos, pagos o Indemnizaciones de ninguna clase por no encontrar en el área
contratada el carbón, en cantidades y calidades económicamente explotables o encontrar
obstáculos, limitaciones o condiciones geológico - mineras de cualquier clase que. le dificulten o
impidan su explotación técnica, háyase o no fundado en la información geológica suministrada por
CARBOCOL. 1.6. El CONTRATISTA deberá amojonar el área. PARAGRAFO. Toda referencia que
en el presente contrato se haga a CARBOCOL se entenderá realizada igualmente a quien le suceda
en sus derechos. SEGUNDA: Título Minero.- En el evento en que dentro del término de
duración del contrato o sus prórrogas, se compruebe la existencia de cualquier título o derecho
minero, reconocimiento de propiedad privada o preferencia minera o de cualquier otra índole,
sobre todo o parte del área contratada, otorgado por el Ministerio de Minas y Energía o cualquier
otra autoridad competente, a favor de una tercera persona, mediante providencia administrativa o
fallo judicial debidamente ejecutoriado, que conserve su validez jurídica, CARBOCOL quedará
exenta de cualquier responsabilidad frente a EL CONTRATISTA o a terceros originada en tal hecho.
En tal evento, el presente contrato terminará siempre y cuando el área que quede libre no permita
desarrollar un proyec:o minero que sea de interés para EL CONTRATISTA. TERCERA: Valor del
Contrato.- El presente contrato al momento de suscribirse es de valor indeterminado. Para
efectos fiscales su valor se definirá con cada pago o abono en cuenta determinado sobre los
Derechos Económicos a favor de CARBOCOL, de acuerdo con la cláusula décima quinta. CUARTA:

ió ] as.- El presente contrato tendrá una duración total de hasta
treinta (30) años, contados a partir de la fecha del perfeccionamiento, y para cada etapa así: 4.1.
Exploración - Factibilidad: La duración de esta etapa será de seis (6) meses contados a partir del
perfeccionamiento del presente contrato. 4,2. Plazo para Construcción y Montaje: La duración de
esta etapa será de -seis meses (6) meses, a partir de la aprobación del P.T.I por parte de
CARBOCOL 4,3, Plazo para la Explotación: El plazo de explotación será de veinticuatro (24) años.
A dicho plazo se agregará el término no utilizado previsto para las etapas de Exploración y
Factibilidad, y Construcción y Montaje. 4.4. Plazo de cierre de la explotación: El tiempo restante se
empleará para realizar todas las labores que correspondan al cierre de la explotación de acuerdo
con las disposiciones ambientales. El tiempo total del contrato será la suma del que se emplee en
cada una de las etapas previstas en esta cláusula. El tiempo que Carboco! emplee en el estudio y
aprobación del P.T.J. no se tomará en cuenta para computar el término del contrato ni de la
respectiva etapa. 4.5, Prórrogas: 4.5.1, Los términos de la etapa de Exploración - Factibilidad y
de la etapa de Construcción y Montaje, podrán ser prorrogados hasta por seis (6) meses cada uno.
La solicitud de estas prórrogas deberá ser entregada a CARBOCOL con un (1) mes de anticipación
al vencimiento de su término, para su correspondiente aprobación, y deberá estar debidamente
sustentada, incluyendo, cuando se trate del período de Exploración y Factibilidad, el Programa de
Exploración Geológica adiclonal o de los estudios que considere conveniente realizar. 4.5.2. El
término de explotación podrá ser prorrogado previa solicitud escrita de EL CONTRATISTA
presentada a CARBOCOL a más tardar un (1) año antes de su vencimiento, Queda entendido que
las prórrogas mencionadas, se someterán a las cargas, términos y condiciones que para la época
tengan previstas la Ley o disposiciones de la Junta Directiva de CARBOCOL, 4.5,3, Cuando EL
CONTRATISTA solicite prórroga de tas etapas de Exploración - Factibilidad, o Construcción y
Montaje, o requiera plazos adicionales para hacer correcciones, modificaciones o adiciones al P.T.L.
en los casos establecidos por este contrato, el plazo prorrogado o el plazo adicional otorgado se
descontará del plazo para la etapa de Explotación. QUINTA: Autorizaciones Ambientales.- El
CONTRATISTA, para realizar las obras y ejecutar los trabajos de Factibilidad, Construcción y
Montaje, y Explotación, estará obligado a obtener y mantener vigentes a su costa las
autorizaciones, licenc.as y concesiones que para tales efectos prevean las disposiciones legales
sobre medio ambien*2 y los recursos naturales renovables, El tiempo que la autoridad ambiental
emplee para decidir sobre el otorgamiento de la autorización ambiental necesaria para iniciar o
continuar los trabajos o labores, una vez presentada la solicitud correspondiente, no se tomará en
cuenta para computar el término del contrato ni de la respectiva etapa. SEXTA: Etapa de
Exploración -Factibilidad.- Dentro de dicha etapa EL CONTRATISTA realizará los estudios que
considere convenientes para presentar el Programa de Trabajo e Inversiones (P.T.1) para ser
aprobado por CARBOCOL, de acuerdo con los términos del Anexo No. 2. SEPTIMA: Informes
de Avance Trimestral.- Durante la etapa de Exploración y Factibilidad, incluyendo el término de
prórroga (hasta un (1) año), EL CONTRATISTA presentará un informe de avance trimestral que

Página 3
CARRERA 7a, No: 71-52 TORRE B PISO 6 PBX: 3122228 FAX: 312 2205 APARTADO AEREO 29740
SANTAFE DE BOGOTA, D.C., COLOMBIA

. CARBOCOL «Y

CARBOCOL

República de Colombia
Ministerio de Minas y Energia

deberá incluir información sobre las actividades establecidas en el Anexo No. 1 OCTAVA:

Programa de Trabajos e Inversiones- P.T.I. -. 8,1. El P.T,L. que ha de desarrollarse durante

las etapas de Construcción, Montaje y Explotación, deberá tomar en consideración los términos del

Anexo No. 2, los resultados del Programa de Exploración Geológica (PEG) según el Anexo No.1 y el

Programa de Producción presentado en la Propuesta con base en la cual se adjudicó el Concurso

Público al Contratista. 8.2. El P.T.I, aprobado por CARBOCOL constituye el Estudio de

Factibilidad Técnico - Económico, 8.3, Una vez presentado el P.T.I., CARBOCOL contará con un

plazo de tres (3) meses para la aprobación del mismo o para presentar por escrito las objeciones

debidamente motivadas que considere pertinentes, y fijar el plazo necesario para que EL

CONTRATISTA efectúe las correcciones, modificaciones o adiciones, Si CARBOCOL no formula

ninguna observación dentro del término establecido anteriormente, el P.T.I. se entenderá

aprobado y EL CONTRATISTA podrá entrar a realizar las obras y actividades de la etapa de

construcción y montaje, una vez cuente con las autorizaciones ambientales correspondientes. 8,4,

SI dentro del período al que se refiere el numeral anterior, CARBOCOL formula o presenta por

escrito a EL CONTRATISTA cualquier observación, EL CONTRATISTA tendrá el término otorgado

por CARBOCOL para estudiar las observaciones y presentar por escrito a consideración de

CARBOCOL las justificaciones que considere apropiadas a lo solicitado. Si EL CONTRATISTA no

o presenta por escrito su respuesta dentro del término otorgado, las observaciones presentadas por
CARBOCOL se entenderán aceptadas por EL CONTRATISTA y en consecuencia, las exigencias

formuladas, serán aplicables y exigibles. 8.5. Si EL CONTRATISTA presenta respuesta en los
términos anteriormente establecidos, CARBOCOL tendrá un término de tres (3) meses para su
estudlo. SI CARBOCOL no formula ninguna observación dentro del término establecido
anteriormente, el P.T.1. se entenderá aprobado y EL CONTRATISTA podrá entrar a realizar las
obras y actividades de la etapa de construcción y montaje, una vez cuente con las autorizaciones
ambientales correspondientes. 8.6. Cumplido el procedimiento descrito en los numerales anteriores
sin que se hublere aprobado el P.T.I., manteniéndose en consecuencia diferencias sobre el mismo,
tales diferencias serán sometidas al procedimiento establecido en la cláusula vigésima octava. 8.7.
Aprobado el P.T.1, pasará a ser el Anexo No, 3 del presente Contrato y a él deberá sujetarse EL
CONTRATISTA en sus labores durante las etapas de Construcción y Montaje, Explotación y Cierre.
+, 8,8. Programas de Trabajos e Inversiones Anuales- P,T.L, Anuales: A más tardar en el mes de
Octubre de cada año, EL CONTRATISTA deberá presentar a CARBOCOL, el Programa de Trabajos e
Inversiones Anual (en adelante el P.T.I, Anual) detallado para el año siguiente, que deberá estar
sujeto a la secuencia básica de explotación presentada en el P.T.I, aprobado por CARBOCOL, El
P.T.L. Anual deberá contener la misma información establecida en el Anexo No. 2 en lo que
corresponde al diseño minero, desagregando para ese año calendario los niveles de producción

: mes a mes. 8.9. Modificaciones al P.T.I.: Si EL CONTRATISTA requiere hacer modificaciones al
0 P.T.I. aprobado por CARBOCOL o desviarse de la secuencia básica de explotación aprobada, éstas
deberán presentarse en forma expresa para la aprobación de CARBOCOL, con una antelación de

por lo menos tres (3) meses antes del inicio de la operación modificada. 8.9.1. Estas

modificaciones no podrán implicar una explotación selectiva perjudicial para el aprovechamiento del

yacimiento por ningún motivo. El procedimiento de aprobación de este nuevo P.T.L. será el mismo

establecido en esta cláusula. 8.9.2. Mientras las modificaciones al P.T.1. inictalmente aprobado por

CARBOCOL no se encuentren aprobadas, EL CONTRATISTA, en la ejecución de las actividades

contractuales, se ceñirá a lo establecido y programado en el P.T.1. aprobado por CARBOCOL, sin

perjuicio de lo dispuesto en el numeral siguiente, 8.10, Cuando por razones de fuerza mayor u

otras circunstancias imprevisibles que deban ser atendidas inmediatamente de acuerdo con las

sanas prácticas mineras y que no permitan esperar el tiempo necesario para la aprobación de la

modificación del P.T.I., EL CONTRATISTA deba realizar trabajos no contemplados o no previstos en

el P.T.L aprobado, EL CONTRATISTA informará a CARBOCOL sobre la ocurrencia del evento,

dentro de los cinco (5) días hábiles siguientes a su acaeclmiento. A partir de dicha fecha, EL

CONTRATISTA contará con un (1) mes para informar a CARBOCOL sobre la magnitud del evento,

sus implicaciones y el período durante el cual es necesario continuar con la realización de los

trabajos no previstos en el P.T.l. aprobado. Si este evento implica modificar el P.T.1. aprobado, se

procederá a hacer el nuevo P.T.I. en el tiempo que acuerden las partes. Para su aprobación se

procederá de conformidad con to establecido en esta cláusula. NOVENA: Construcción y

AN Montaje.- 9.1. Cumplida la etapa de Exploración y Factibilidad, y una vez aprobado el P.T.L y

obtenidas las autorizaciones ambientales, se iniciará la etapa de Construcción y Montaje, durante la
cual EL CONTRATISTA deberá cumplir con las actividades establecidas en el P.T.I. para esta etapa
y deberá presentar informes de progreso trimestrales. 9.2. EL CONTRATISTA podrá dar por
terminada esta etapa antes del vencimiento del plazo contemplado en la cláusula cuarta, numeral
4.2., previa comunicación escrita a CARBOCOL y siempre que se haya demostrado que se han

Página 4

CARRERA 7a. No: 71-52 TORRE B PISO 6 PBX: 312 2228 FAX: 9122205 APARTADO AEREO 29740
SANTAFE DE BOGOTA, D.C., COLOMBIA

CARHOCOL D Ae
' GANA IO Y ES

CARBOCOL

> CARBONES DE COLOMBIA S.A.
NIT. 860.050.684-1

República de Colombi:
Mirza de Miras y Energía

realizado tas labores inherentes a la misma. El tiempo no utilizado del término de Construcción y
Montaje, se sumará a la etapa de Explotación. 9,3. En caso de pedir prórroga en la etapa de
Construcción y Montaje, de acuerdo con la cláusula cuarta numeral 4.5.1, EL CONTRATISTA
indicará, además de las labores pendientes de ejecución, la justificación del tlempo solicitado. 9.4
Durante el mes siguientz al vencimiento del término establecido en la cláusula 4.2, EL
CONTRATISTA deberá presentar el informe consolidado sobre las actividades de Construcción y
Montaje desarrolladas en el área. DECIMA: Minería Anticipada.- Durante la etapa de
Construcción y montaje, EL CONTRATISTA podrá iniciar anticipadamente la explotación del área
contratada, siempre y cuando cumpla con las siguientes condiciones: 10,1. CARBOCOL haya
aprobado el Programa de Trabajos e Inversiones de Minería Anticipada (en adelante P.T.I. de
Minería Anticipada) que, una vez aprobado, hará parte del presente contrato como anexo No. 3,
Para este efecto, EL CONTRATISTA deberá presentar la correspondiente solicitud, debidamente
sustentada con una antelación mínima de un (1) mes a la pretendida fecha de inicio de la
operación. En la solicitud, EL CONTRATISTA deberá demostrar que cuenta con la Infraestructura
minera suficiente para garantizar una adecuada operación técnica y ambiental. 10.2. La
autoridad ambiental competente haya otorgado el permiso ambiental a la pretendida operación,
como prueba de lo cual EL CONTRATISTA deberá allegar a CARBOCOL copia del acto
0 administrativo debidamente ejecutoriado que así lo determine. 10.3, CARBOCOL haya aprobado
la póliza de cumplimiento de que trata la cláusula trigésima primera, numeral 31.3.1 de acuerdo
con el volumen máximo anual aprobado en el P.T,I. de Minería Anticipada. 10.4. La inscripción
en el Registro Minero Nacional de la operación aprobada, cuyo trámite de inscripción en el Registro
Minero Nacional será adelantado por CARBOCOL, previo cumplimiento de los requisitos anteriores.
10,5. La explotación anticipada estará sujeta a las mismas condiciones, obligaciones y derechos
de la etapa de Explotación. 10.6. Durante el período de explotación anticipada y respecto de las
áreas objeto de la misma, el contratista no pagará canon superficiario. DECIMA PRIMERA:
Etapas de Explotación y Cierre.- Finalizada la etapa de Construcción y Montaje, se iniciará la
Etapa de Explotación, en la que EL CONTRATISTA desarrollará los trabajos previstos en el P.T.I.
aprobado por CARBOCOL para dicha etapa. Terminada la etapa de explotación se desarrollará la
etapa de clerre, en la cual se cumplirán las actividades previstas para cerrar la explotación y
restablecer las condiciones del área de conformidad con las normas ambientales, DECIMA
SEGUNDA: Informes de la Etapa de Explotación.- EL CONTRATISTA presentará a CARBOCOL
ajustándose a las previslones del Anexo No, 4, los siguientes informes: 12,1. Informes Anuales de
Explotación.- LA. Los cuales serán presentados dentro del mes siguiente al vencimiento del
respectivo año calencario y deberán incluir también la información correspondiente a la adquisición
de bienes y servicios que realice en el exterior, según lo establecido en la cláusula vigésima
tercera, de conformidad con el Anexo No, 4 de este contrato, 121.1. En el evento en que
O CARBOCOL considere que dicha información haya sido diligenciada incorrectamente o no contenga
la cantidad de ta Información deblda, requerirá a EL CONTRATISTA para que en un término de
treinta (30) días calendario efectúe las correcciones necesarias. 12,1.2. La información
suministrada en los 1.A.E. estará sujeta a la comprobación de CARBOCOL. 12,1,3. El primer
informe anual corresponderá a! perlodo comprendido entre la fecha de iniclo de la Explotación y el
31 de diciembre de dicho año. 12.2. Reportes Estadísticos Trimestrales.- RET: Contendrán la
información descrita en el Anexo No, 4 y se presentarán durante el mes siguiente al vencimiento
del respectivo trimestre calendario, DECIMA TERCERA: Disponibilidad del Carbón.- El carbón
extraido proveniente del área contratada, una vez extraído, será de propiedad exclusiva de EL
CONTRATISTA quién tendrá la libre disposición del mismo. En ningún caso EL CONTRATISTA
tendrá el derecho al carbón “in situm” del yacimiento o yacimientos ubicados en la mencionada
área, antes de la correspondiente extracción, DECIMA CUARTA: Regalías e Impuestos de Ley.
Serán de cargo de EL CONTRATISTA todas las regalías que graven la producción de carbón, según
lo establecido en la Ley. Serán también a cargo del CONTRATISTA los Impuestos que pudieran
gravar la producción de carbón y los que graven las obras, «instalaciones y construcciones propias
de la operación minera, y sus servidumbres y servicios. La forma de liquidación y pago de todas
estas cargas económicas, se hará conforme a las disposiciones legales y reglamentarias que
regulen la materia. DECIMA QUINTA: Derechos Económicos,- El CONTRATISTA se obliga a
pagar las siguientes contraprestaciones: 15,1. Derechos de Entrada- El CONTRATISTA ha
cancelado en pesos colombianos la suma equivalente a doce millones quinientos mil DOLARES DE
LOS ESTADOS UNIDOS DE AMERICA (US$ 12.500.000.00) antes de la suscripción del presente
contrato, a la tasa de cambio equivalente al promedio diario de la tasa representativa del mercado
del mes calendario anterior a la fecha de suscripción del contrato. 15.2, Canon Superficiarlo.-
Durante las etapas de Exploración - Factibilidad y de Construcción y Montaje, EL CONTRATISTA
pagará de manera anticipada a CARBOCOL como canon superficiario, una suma equivalente al

Página 5
CARRERA 7a. No, /1-52 TORRE B PISO 6 PBX: 312 2228 FAX: 312 2205 APARTADO AEREO 29740
SANTAFE DE BOGOTA, D.C., COLOMBIA

CARBOCOL

CARBONES DE COLOMBIA S.A. Pepóblz d Colombia
NIT. 860.050.684-1 Muistana de Anos y Enero

ocho por ciento (8%) del satario mínimo legal mensual vigente por hectárea contratada y por año.
El primer pago se realizará dentro de los quince (15) días siguientes al perfeccionamiento del
contrato y posteriormente cada seis (6) meses, a partir de dicho pago, hasta el inicio de la etapa
de Explotación. El pago se hará sobre el total de hectáreas fijadas en los Términos de Referencia
(2238 aproximadamente) Si con posterioridad se establece que el número de hectáreas es mayor
se procederá a hacer el ajuste correspondiente, con efectos a partir de la fecha del primer pago, Si
por el contraro, antes del Iniclo de la explotación se establece que el área era Inferior, EL
CONTRATISTA tendrá derecho al reembolso del mayor valor que el mismo haya pagado, pero
CARBOCOL podrá abonar dicho mayor valor a las sumas futuras que deba pagar por concepto de
canon superficiario, y en todo caso de conformidad con las normas presupuestales, No habrá lugar
a reembolso de las sumas canceladas en un semestre, cuando en el mismo se inicie
anticipadamente la etapa formal de Explotación de acuerdo con lo establecido en este contrato.
15.3. Compensación Adicional.- Cuando de conformidad con las normas vigentes la regalía
aplicable sea del cinco por ciento (5%) El CONTRATISTA deberá pagar una compensación
adicional del cinco por ciento (5%), la cual se liquidará en la misma forma que la regalía y se
pagará en las mismas fechas que esta última. DECIMA SEXTA: Conservación y
Mantenimiento.- 16.1. EL CONTRATISTA se obliga a mantener y conservar el área contratada
durante el término de duración del contrato y hasta su correspondiente tiquidación, de conformidad
con los permisos ambientales otorgados y el P.T.I. que aprueben las autoridades en lo de su
competencia. 16.2, Al efecto, EL CONTRATISTA deberá realizar todas las obras tendientes a
preservar el área contratada y a evitar su deterioro, así como a mantener en buen estado las obras
e instalaciones. 16.3. Igualmente deberá realizar todas aquellas obras que garanticen el buen
manejo ambiental del área contratada y cumplir con todas las normas que regulan la conservación
de los recursos naturales y la preservación del medio ambiente de acuerdo con lo que ordene la
autoridad ambiental competente conforme a las disposiciones legales correspondientes, regulación
cuyos principlos y reglas se entienden incorporados al presente contrato. IDECIMA SEPTIMA:
Costos, Gastos e Inversiones.- Serán de cargo exclusivo de EL CONTRATISTA todos los costos,
gastos e inversiones que demande el cumplimiento del objeto contractual, incluido el suministro de
equipo que se requiera, así como los que puedan causarse por la realización de estudios, trabajos y
tasas ambientales que al efecto exijan a EL CONTRATISTA las autoridades nacionales o regionales
competentes. DECIMA OCTAVA — Equipos de Minería.- El CONTRATISTA se compromete a
suministrar los equipos de minería necesarlos para la extracción, manejo y transporte de carbón y
estéril dentro del área contratada, que permitan una explotación racional del yacimiento durante
toda la vigencia del contrato. Lo anterior no implica que el CONTRATISTA deba ser propietario de
los equipos durante la vigencia del contrato, sin perjuicio de que cumpla con la obligación de
reversión en los términos previstos en la Cláusula Trigésima Tercera del presente contrato.
DECIMA NOVENA Dirección Técnica de las Operaciones 19.1 El CONTRATISTA será el
operador del contra'n y como tal, controlará la dirección y orientación del proyecto y ejecutará
todas las operaciones y actividades que considere necesarias para la Exploración - Factibilidad,
Construcción y Montaje y Explotación del carbón obtenido en el área contratada, incluyendo las
obras e instalaciones de infraestructura que requiera el proyecto y las demás que le sean conexas,
complementarias o dependientes de ellas, tales como plantas eléctricas, oficinas y campamentos.
Cuando EL CONTRATISTA, de acuerdo con los Términos de Referencia, haya acreditado su
capacidad técnica a través de un contrato de operación con un tercero, tendrá la calidad de
operador la persona cuya capacidad técnica se haya acreditado, la cual no podrá ser modificada sin
consentimiento de CARBOCOL. Dicha persona y EL CONTRATISTA se obligan solldarlamente a
cumplir todas las nbligaciones derivadas de este contrato relativas a la operación y en especial las
de esta cláusula. 19.2. El CONTRATISTA, directamente o a través del operador, cuando él no
tenga dicho carácter, ejecutará dichos trabajos dentro del marco de los programas y diseños
aprobados por CARENCOL, lo cual no exonera al contratista de ninguna responsabilidad. 19,3,
Reunlones Técnicas: CARBOCOL y EL CONTRATISTA efectuarán reuniones de seguimiento sobre la
ejecución contractual, las cuales serán programadas por las partes. EL CONTRATISTA facilitará la
información requerida y la que estime necesaria para el efecto. 19.4. Operación Integrada: Si EL
CONTRATISTA durante el desarrollo del presente contrato determina la posibilidad de adelantar
una operación Integrada del área contractual con otras, en cabeza suya o de terceros, presentará
para aprobación de CARBOCOL el esquema operacional correspondiente, el cual deberá estar
dentro de los P.T.1. para ser aprobados. La propuesta que formule EL CONTRATISTA, en Ringún
caso implicará modificación del contrato y deberá garantizar la adecuada y racional explotación del
yacimiento, preservar y garantizar el cumplimiento de las obligaciones y compromisos contractuales
establecidos en términos de disponibilidad, propiedad, destinación y reversión de equipos,
programación de actividades y planes de producción, de acuerda con las normas aplicables a este

Página 6

CARRERA 7a, No; 71-52 TORRE B PISO 6 PBX: 312 2228 FAX: 312 2205 APARTADO AEREO 29740
SANTAFE DE BOGOTA, D.C,, COLOMBIA

CARBOCOL

CARBONES DE COLOMBIA S.A. Cenizas ota
NIT. 860.050,684-1 Ministerio de Mínss y Energia

tipo de contratos. El procedimiento de aprobación será el establecido en la cláusula octava de este
contrato. 19.5. Participación de entidades adscritas o vinculadas al Ministerio de Minas y Energía,
durante los diferentes periodos del proyecto. 19.5,1. EL CONTRATISTA permitirá que entidades
adscritas o vinculadas al Ministerio de Minas y Energía que no representen competencia para el
contratista, participen dtrante la Exploración y Explotación del proyecto, mediante visitas al área
contratada, para lo cual EL CONTRATISTA, dentro de los cinco (5) días hábiles siguientes a la
solicitud formulada por CARBOCOL, deberá fijar la fecha correspondiente para la visita. Los gastos
de dichas visitas serán asumidos por las entidades adscritas o vinculadas al Ministerio que
participen. 19.5,2, Durante el desarrollo del contrato CARBOCOL podrá solicitar a EL
CONTRATISTA autorización para entregar copia de los informes presentados por EL CONTRATISTA,
EL CONTRATISTA autorizará la entrega de dichos informes de exploración a las entidades adscritas
o vinculadas al Ministerio de Minas y Energía, siempre que estas últimas se comprometan a
guardar la reserva sobre las mismas, en la forma prevista en la cláusula vigésima quinta del
Contrato. Lo anterior sin perjuicio de la entrega de dichos informes a las autoridades públicas
cuando ello corresponda de acuerdo con la ley. VIGESIMA: Representantes Técnicos.- 20.1.
Representante Técnico de CARBOCOL.- 20.1.1. CARBOCOL designará un Representante Técnico,
quien será el portavoz de la Empresa durante la ejecución y cumplimiento del presente contrato.
El Representante Técnico de CARBOCOL deberá vigilar la completa, correcta y cumplida ejecución
de las obligaciones en desarrollo del objeto contractual, dará las instrucciones del caso, hará
observaciones para prevenir o corregir Incumplimientos de EL CONTRATISTA, pedirá y recibirá de
él los informes, explicaciones o reclamaciones a que haya lugar, dará aprobaciones que se
requieran cuando se ajusten a los términos contractuales, aplicará o recomendará la imposición de
sanciones y medid=5 preventivas de incumplimiento y en general, velará por los intereses de
CARBOCOL en la ejecución y liquidación del presente contrato y de los subcontratos que de este se
deriven. 20,1,2. El Representante Técnico de CARBOCOL no tendrá autorización para modificar el
presente contrato, exonerar a EL CONTRATISTA de ninguna de las obligaciones o deberes que
emanen del presente contrato, ni para autorizarlo para ejercitar acciones que de cualquier forma
impliquen variación en el plazo o en las labores acordadas. 20.1.3, El Representante Técnico de
CARBOCOL tendrá derecho en cualquier tiempo a Inspecclonar todas las operaciones desarrolladas
por El CONTRATISTA y comprobar todas las informaciones presentadas a CARBOCOL.
Igualmente, podrá examinar mapas, planos, libros o cualquier otra fuente de información
relacionada con el desarrollo de este contrato, así como también a objetar dicha Información y a
pedir las correcciones, modificaciones o adiciones del caso. 20.2. Representante Técnico de EL
CONTRATISTA: 20.2.1. El CONTRATISTA designará un Representante Técnico, con facultades
para comprometerlo y con capacidad técnica para la dirección de los trabajos objeto del contrato,
quien será el encargado de recibir todos los avisos, notificaciones, decisiones, instrucciones y
demás comunicaciones dirigidas por CARBOCOL, así como también, de firmar con el Representante
Técnico de CARBOCOL las actas que se requieran en desarrollo del contrato, 20.2.2. Todos los
avisos, notificaciones y demás comunicaciones dirigidas por CARBOCOL al Representante Técnico
de EL CONTRATIS“A, se entenderán oficialmente recibidas por EL CONTRATISTA, según. lo
estipulado en la cláusula 35,3, 20,3, CARBOCOL y EL CONTRATISTA comunicarán a la otra parte,
por escrito, el nombre de su representante Técnico dentro de los quince (15) días siguientes al
perfeccionamiento del contrato, VIGESIMA PRIMERA: Personal.- 21,1. De acuerdo con los
términos de este contrato y por ser un contratista Independiente, corresponde a EL CONTRATISTA
designar libremente el personal que se requiera para las operaciones a que se refiere este
contrato, — fijándoles su remuneración, funciones, categoría, número y condiciones. EL
CONTRATISTA se obliga a preparar adecuada y diligentemente al personal colombiano que se
requiera para reemplazar al personal extranjero, que EL CONTRATISTA considere necesario para la
realización de las operaciones mencionadas, 21.2, El CONTRATISTA cumplirá con todas sus
obligaciones labcrales, bien sean de origen legal, convencional o contractual. EL CONTRATISTA
expresamente manifiesta que responderá ante CARBOCOL por cualquier pretensión o demanda
que cualquier empleado de EL CONTRATISTA trate de interponer contra CARBOCOL y manifiesta
que asumirá Jos costos y gastos en que esta pueda incurrir por tal hecho. Para el efecto,
CARBOCOL informará oportunamente a EL CONTRATISTA. 21.3, El CONTRATISTA deberá dar
cumplimiento en todo momento a las disposiciones legales que señalen la proporción de empleados
y obreros nacionales y extranjeros. En todo caso, EL CONTRATISTA se compromete a contratar y
mantener a su servicio un alto porcentaje de personal colombiano, dando preferencia en'igualdad
de condiciones, a personal de los municipios del área de influencia del proyecto. 21.4, Para
verlficar el cumplimiento de esta obligación, El. CONTRATISTA entregará a CARBOCOL con los
informes anuales en las etapas de Exploración - Factibilidad, Construcción y Montaje y Explotación,
la información sobre el personal contratado en el proyecto. En el evento que el CONTRATISTA

Página 7
CARRERA 7a, No: 71-52 TORRE B PISO 6 PBX: 312 2228 FAX: 312 2205 APARTADO AEREO 29740
SANTAFE DE BOGOTA, D.C., COLOMBIA

e

CARBOCOL

CARBONES DE COLOMBIA S.A,
NIT. 860,050.684-1

ca de Colomb
Weno de Masa y ego

haya conformado una unidad de explotación del área objeto de este contrato con otras
explotaciones de carbón, el informe se referirá al personal empleado en actividades relacionadas
directamente con el área objeto de este contrato, VIGESIMA SEGUNDA: Capacitación y
Transferencia de Tecnología.- 22.1. Capacitación: El CONTRATISTA se compromete a:
22.1.1. Durante la etapa de Exploración - Factibilidad, en coordinación con las autoridades
educacionales del departamento de La Guajira, colaborar con el planeamiento y desarrollo de
programas de fortalecimiento o fundación de un Instituto Técnico o de Educación Superior, en la
región donde se encuentra el área contratada, para la capacitación de los bachilleres en las áreas
de Tecnología de Minas, de Mecánica, de Electricidad, de procesamiento de Carbón y demás que
considere convenientes, El personal capacitado en el mencionado Instituto tendrá la primera
opción para ser vinculado por EL CONTRATISTA en el desarrollo del proyecto, de acuerdo con sus
necesidades de personal y sus procedimientos de selección. 22.1.2. Durante los primeros cinco
(5) años contados a partir de la aprobación del P.T.I., adjudicar dos (2) becas anuales, de acuerdo
con el mecanismo que acuerden las partes, a estudiantes meritorlos que preferiblemente
provengan de la región donde se encuentre el área contratada para estudiar Ingeniería de Minas,
Ingeniería Mecánici, Ingeniería Eléctrica u otra profesión que EL CONTRATISTA considere
conveniente para e! proyecto, en una prestigiosa universidad colombiana o del exterior. En el
evento que el CONTRATISTA haya conformado una unidad de explotación del área objeto de este
contrato con otras explotaciones de carbón, las actividades a que se refieren este literal y el
anterior, serán adicionales a aquellas de la misma naturaleza que deba desarrollar en cumplimiento
de otros contratos. 22.1.3. En general, capacitar adecuadamente al personal colombiano que
contrate en desarrollo del proyecto, para lo cual ofrecerá programas de capacitación y
entrenamiento, para trabajadores calificados o profeslonales que deseen acogerse a dichos
programas, A su vez, EL CONTRATISTA ofrecerá programas a sus trabajadores, acordes con la
respectiva etapa del proyecto que se esté ejecutando, de acuerdo con programas que diseñará
para períodos anuales. 122. 2. Transferencia de Tecnología: EL CONTRATISTA transferirá su
tecnología al personal colombiano, de tal forma que pueda ser entrenado en la más novedosa
tecnología aplicable, la cual incluirá aspectos tales como modelación geológica, diseño minero,
planeación minera de corto y largo plazo, sistemas de contro! financiero y comercialización, y
manejo de la producción de la mina. 22.3. Para verificar el cumplimiento de lo establecido en
los numerales anteriores, EL CONTRATISTA deberá presentar a. CARBOCOL con cada uno de los
informes anuales, la relación de las acclones realizadas y los montos invertidos en cada uno de
estos aspectos. En el caso de las inversiones realizadas en cumplimiento de lo establecido en el
numeral 22.1,2.,, EL CONTRATISTA anexará constancia del pago efectuado, emitida por el
respectivo centro docente, VIGESIMA TERCERA: Utilizaci jonale:

Locales,- 23.1. Para la ejecución de sus obligaciones contractuales, El CONTRATISTA, en
igualdad de condiciones, utilizará preferencialmente y al máximo los recursos locales, reglonales y
nacionales de Colombia, incluyendo los servicios de empresas y profeslonales colombianos, en la
medida en que dichos recursos y servicios reúnan las condiciones de calidad, cantidad, precios y
plazos de entrega requeridas para el proyecto, de conformidad con las disposiciones legales sobre
la materia, 23,2, De todas maneras, EL CONTRATISTA se compromete a presentar a CARBOCOL,
en los informes anuales, una relación de la adquisición de bienes y servicios que realice en el
exterior, en el periodo inmediatamente anterior, los cuales se desagregarán por conceptos mayores
de acuerdo con las instrucciones que imparta CARBOCOL, En el evento que el CONTRATISTA haya
conformado una unidad de explotación del área objeto de este contrato con otras explotaciones de
carbón, el informe se referirá a los bienes y servicios destinados directamente a la explotación del
área objeto del presente contrato. VIGESIMA CUARTA: Servidumbres y Reclamos ante
Autoridades.- 24.1. De conformidad con las disposiciones legales sobre minas, El
CONTRATISTA tendrá derecho a establecer y usar todas las servidumbres que requiera para el
eficiente desarrollo del proyecto minero, en todas las etapas de Exploración - Factibilidad,
Construcción y Montaje, beneficio, transporte hasta el puerto y embarque. EL CONTRATISTA
adelantará todas las gestiones y diligencias ante las autoridades para hacer efectivo dicho derecho.
Sin perjuicio de lo anterior, en virtud del presente contrato, CARBOCOL no adquiere obligación
alguna de entregar a EL CONTRATISTA terrenos para adelantar la exploración o explotación.
Igualmente no adquiere la obligación de proporcionar al CONTRATISTA la infraestructura necesaria
para el transporte del carbón. 24.2. Serán de cargo de EL CONTRATISTA todos los gastos,
derechos o indemnizaciones, que se causen por concepto de la obtención de servidumbres y demás
derechos reales, así como por los daños causados a propiedades y personas con ocasión del
cumplimiento de las labores del proyecto, que sean imputables a EL CONTRATISTA, sus
empleados, subcontratistas, operadores o a los trabajadores de los mismos, VIGESIMA QUINTA:
Propiedad de la Información.- 25.1. Toda la información que se obtenga en desarrollo de

Página 8
CARRERA 7a. No; 71-52 TORRE B PISO 6 PBX: 312 2228 FAX: 312 2205 APARTADO AEREO 29740
SANTAFE DE BOGOTA, D.C., COLOMBIA

1 me A
fin oe. 2,

a

CARBOCOL

CARBONES DE COLOMBIA S.A. Meco de Mis y Eng
NIT. 860,050.684-1 ee

este contrato será confidencial. Dicha información, excepto aquella de carácter administrativo
producida por EL CONTRATISTA, será de propiedad de EL CONTRATISTA y de CARBOCOL,
mientras esté vigente el contrato. 25.2. Una vez terminado el contrato por cualquier causal, toda
la información compartida entre EL CONTRATISTA y CARBOCOL, pasará a ser propiedad exclusiva
de CARBOCOL. 25,3. Mientras la información sea de propiedad de ambas partes, se conservará
la reserva correspondiente, sin perjuicio de la obligación de presentarla al Ministerio de Minas y
Energía o a otras autoridades competentes, cuando así lo requieran, para que ellas puedan
destinarlo a las funciones que les correspondan. 25,4, Cuando la información sea propiedad de
ambas partes, EL CONTRATISTA tendrá derecho a suministrar dicha información a- sus afiliadas o
a terceros, así como a utilizarla directamente, siempre y cuando el uso y suministro de dicha
información esté relacionada con la ejecución del presente contrato, la financiación del mismo o la
comercialización del carbón proveniente del área contratada y que el suministro de dicha
información a una afiliada o a un tercero sea hecho en beneficio dei proyecto.. El suministro de
dicha información a las afiliadas o a terceros, deberá hacerse bajo carácter de confidencialidad.
25.5. Una vez terminado el contrato, EL CONTRATISTA, sus subcontratistas y trabajadores
deberán asegurar la confidencialidad de la Información compartida entre EL CONTRATISTA y
CARBOCOL, no pudiendo divulgarla sin la previa autorización escrita de CARBOCOL, No obstante lo
anterior, toda la información que maneje y obtenga EL CONTRATISTA, excepto aquella de carácter
administrativo producida por el mismo, que se encuentre consignada en documentos originales,
coplas o cualquier atro método para archivar información, deberá mantenerla a disposición de
CARBOCOL, especialmente los estudios que sirvieron de base para la elaboración de los P.T.I.
CARBOCOL podrá sclicitar la información compartida en cualquier momento y realizar visitas a las
oficinas de EL CONTRATISTA o a la mina, para verificarla u obtenerla. 25.6. La información de los
Reportes Estadísticos Trimestrales - RET establecidos en la cláusula décima segunda, podrá ser
suministrada a las entidades públicas que la soliciten para efectos relacionados con la liquidación y
pago de las regalías. 25.7. Para asegurar la confidencialidad de la información cuando el
contratista suministre la información a sus subcontratistas o a terceros, deberá celebrar con ellos
un pacto de confidencialidad de la misma. Igualmente Carbocol deberá celebrar un acuerdo de
confidencialidad cuando suministre información perteneciente a las dos partes, a terceros distintos
al Ministerio de Minas y Energía o distintos de las autoridades públicas que lo soliciten en ejercicio
de sus funciones o aquellas a que se refiere el numeral anterior, VIGESIMA SEXTA:
Responsabilidad.- 26.1. De CARBOCOL - En ningún caso CARBOCOL responderá por las
obligaciones de cualquier naturaleza que adquiera EL CONTRATISTA con terceros en desarrollo del
presente contrato, 26.2. Responsabilidad de EL CONTRATISTA.- EL CONTRATISTA será
responsable ante CARBOCOL por todos los trabajos que desarrolle en el área contratada,
Además, respondera por cualquier daño que cause a terceros y a CARBOCOL durante el desarrollo
de los mismos. 26.3 En el evento en que CARBOCOL sea demandado por hechos de los cuales
debe responder EL CONTRATISTA, este último estará obligado a colaborar en la defensa de
CARBOCOL, para fo cual CARBOCOL le comunicará dicha demanda oportunamente. Igualmente EL
CONTRATISTA se obliga a reembolsar todas las sumas que CARBOCOL deba pagar a terceros por
hechos de los cuales deba responder EL CONTRATISTA, Incluyendo los gastos en que incurra
CARBOCOL. VIGESIMA SEPTIMA: Contratista Independiente.- 27.1. Para todos los efectos
del presente contrato, EL CONTRATISTA será independiente y por tanto desarrollará todas las
actividades a su cargo, con el personal que al efecto contrate, asumiendo la responsabilidad de las
relaciones laborales que con este adquiera y los riesgos que el trabajo conlleve. 27.2. En
consecuencia, EL CONTRATISTA seleccionará y vinculará autónomamente el personal requerido
para el desarrollo de las actividades objeto de este contrato, siendo de su cargo exclusivo el
cumplimiento de las obligaciones que por Ley, convención o pactos colectivos y contratos de
trabajo, adquiera con dicho personal. 27.3. Queda expresamente convenido que entre
CARBOCOL y EL CONTRATISTA o entre CARBOCOL y los empleados trabajadores al servicio de El.
CONTRATISTA, no existirá vinculación laboral alguna. VIGESIMA OCTAVA: Desacuerdos de
Carácter Técnico. 28.1. Toda diferencia de carácter puramente técnico que llegue a surgir
entre las partes que no pueda arreglarse en forma directa entre ellas, será sometida al dictamen
definitivo de un tribunal de arbitramento compuesto por tres (3) árbitros expertos en la materia
designados de común acuerdo entre las partes, quienes decidirán de conformidad con los principios
técnicos. 28.2. En caso de desacuerdo entre ellas respecto de dicho nombramiento, por un lapso
mayor de veintiún (21) días calendario, contados a partir de la fecha en que una de las partes
manifieste a la otra su desacuerdo sobre el nombramiento, los árbitros serán nombrados por la
Junta Directiva de la Sociedad Colomblana de Ingenieros que tiene su sede en Bogotá. Los costos,
gastos y expensas serán pagados por la parte que haya solicitado la definición por árbitros. La
decisión de los árbitros será de obligatorio cumplimiento para las partes. 28.3. Las demás disputas

Página 9
CARRERA 7a. No: 71-52 TORRE 8 PISO 6 PBX: 312 2228 FAX: 312 2205 APARTADO AEREO 29/40
SANTAFE DE BOGOTA, D.C., COLOMBIA

CARBOCOL
CANBONES DE CCLOMBIA S.A.
NIT, 860,050.684-1

Repúbica de Colombia
Mbisteno de Minoo y Energia

o controversias que surjan entre partes en relación con el Contrato, serán resueltas de acuerdo
con la cláusula cuadragésima. VIGESIMA NOVENA: Cesión y Gravámenes.- 29.1. EL
CONTRATISTA no podrá ceder, ni gravar total o parcialmente este contrato, sin la previa
autorización escrita de CARBOCOL. Estos actos, una vez autorizados, serán Inscritos en el Registro
Minero Nacional, 29.2, En el caso de gravámenes, EL CONTRATISTA indicará en la solicitud de
aprobación, el objeto y naturaleza del gravamen, el monto de la obligación que garantiza y su
duración. Para el efecto, remitirá el documento por el cual se constituirá el gravamen, para que
una vez aprobado y suscrito, se proceda a su inscripción en el Registro Minero Nacional, 29.3.
Para tramitar la autorización de cesión que trata esta cláusula, CARBOCOL evaluará al candidato
propuesto. Para estos efectos, EL CONTRATISTA deberá presentar con su solicitud la información
sobre el candidato, que no podrá tener unas calidades inferiores a las de EL CONTRATISTA. 29.4.
Las solicitudes a que se refieren los numerales anteriores serán respondidas por CARBOCOL dentro
de los tres (3) meses siguientes a su presentación, vencido el cual se entenderá negada. Si
CARBOCOL dentro de dicho término formula observaciones o solicita información adicional, el
plazo previsto en este numeral empezará a correr desde el momento en el cual EL CONTRATISTA
allegue a CARBOCOL. la solicitud correctamente diligenciada o la documentación requerida. 29,5,
El cedente responderá en todo caso solidariamente por las obligaciones pendientes de cumplir en
el momento de la cesión. Si la cesión fuere parcial, cedente y cesionario responderán
solidariamente ante CARBOCOL por los derechos y obligaciones adquiridos mediante el presente
contrato. 29.6. Para efectos de lo establecido en la cláusula 33.1.2., EL CONTRATISTA presentará
a CARBOCOL la relación de instalaciones y equipo minero de su propiedad, sobre los cuales haya
constituido gravámenes o limitaciones al dominio, el monto, duración y naturaleza de los mismos y
copia de los documentos por los cuales se constituye el gravamen para su inscripción en el Registro
Minero Nacional. 24.7. Cuando EL CONTRATISTA sea una compañía de propósito especial, el
mismo se obliga a que los socios de la misma, cuya capacidad técnica o económica haya sido
tomada en cuenta por CARBOCOL para la adjudicación, no enajenen su participación en dicha
sociedad, so pena de incurrir en las sanciones previstas en este contrato para los casos de un
incumplimiento que. no garantiza la continuidad de la explotación técnica del yacimiento Lo
anterior salvo cuan<o la venta de dicha participación se haga a otra compañía que cumpla los
requisitos técnicos y financieros y haya sido previamente aprobada por CARBOCOL S.A.
TRIGESIMA: Subcontratación de las Activ inera. - 30,1,
Subcontratación. El CONTRATISTA no podrá subcontratar total o parcialmente el objeto de este
contrato, sin la previa autorización escrita de CARBOCOL. Estos subcontratos, una vez aprobados,
serán inscritos en el Registro Minero Nacional, cuando así lo requieran las normas aplicables.
30,1.1. Se entiende por Subcontratación, tos acuerdos, cualesquiera que sea su denominación,
que suscriba EL CONTRATISTA con terceros, que tengan por objeto el arranque, cargue, transporte
o disposición final del estéril, así como el arranque, cargue, transporte, apilamiento o manejo del
carbón dentro del área contratada. 30.1.2. Para efecto de la autorización de CARBOCOL EL
CONTRATISTA deberá presentar a CARBOCOL; 30.1,2.1. La Justificación o los motivos de
conveniencia de la subcontratación. 30,1.2.2. La presentación del candidato, con la siguiente
documentación: cédula de ciudadanía y Hoja de Vida o Certificado de Existencia y Representación
Legal del candidato, Estados financieros de los últimos dos (2) años debidamente auditados,
experiencia en otros proyectos mineros, organización administrativa. 30.2. Por el hecho de la
adjudicación se entiende autorizada la contratación con la persona que haya sido señalada por el
proponente como operador para efectos de acreditar la capacidad técnica prevista en los términos
de referencia. TRIGESIMA PRIMERA; Garantías.- Dentro de los quince (15) días siguientes al
perfeccionamiento del presente contrato, EL CONTRATISTA deberá constituir a favor de CARBOCOL
y con una compañía de seguros legalmente establecida en Colombia, las pólizas que se relacionan
a continuación, las cuales deberán prorrogarse anualmente y entregarse a CABOCOL por lo menos
con un mes de anticipación a su fecha de vencimiento, y mantenerse vigentes durante la ejecución
de la obligación correspondiente a cada etapa y el término adicional que se indica adelante. El
valor asegurado deberá ser en Dólares Americanos. La póliza deberá incluir la totalidad de los
amparos que otorguen cobertura a las etapas de Exploración y Factibilidad y posteriormente
deberán extenderse para cubrir los demás amparos requeridos para cada etapa ulterior, incluyendo
la de Minería Anticipada, los cuales deberán estar contratados desde el inicio de cada una de ellas,
de manera tal que cada etapa goce de plena cobertura desde su inicio y hasta su finalización, Los
amparos requeridos nara cada etapa, cuya duración se establece en la cláusula cuarta del presente
Contrato, serán los s'guientes: 31.1 Etapa de Exploración y Factibilidad. - Para precaverse de
los rlesgos propios «le las obligaciones de esta etapa: 31.1.1 Cumplimiento por una suma
equivalente a trescientos mil dólares de los Estados Unidos de América (US$300.000) para
garantizar el cumplimiento oportuno de las obligaciones contractuales derivadas desde la etapa de

Página 10
CARRERA 7a. No: 71-52 TORRE 8 PISO 6 PBX: 312 2228 FAX: 312 2205 APARTADO AEREO 22740
SANTAFE DE BOGOTA, D.C., COLOMBIA

CARBOCOL

CARBONES DE COLOMBIA S.A.
NIT; 860.050.684-1

República da Coloribin
Misistori do Maras y Fang

Exploración — Factitilidad hasta la aprobación del P.T. 1. 31.1.2 Pago de salarios, prestaciones
sociales e indemnizaciones laborales del personal vinculado a ta operación y/o destinado al
proyecto, incluido «* personal administrativo por una suma equivalente a un (1) mes de salarios y
deberá estar vigens> durante el término de duración de la etapa correspondiente, y tres (3) años
más. 31.1.3 Póliza de responsabilidad civil extracontractual por una cuantía equivalente a
quinientos mil dólares de los Estados Unidos de América (US$500,000) y con una vigencia Igual a ta
etapa de Exploración y Factibilidad, con el objeto de protegerse y proteger a CARBOCOL de
eventuales reclamaciones provenlentes de terceros derivadas de daños y perjuicios, lesiones
personales, muerte y daños a la propiedad que pueden surgir con causa u ocasión de las
actividades realizadas por el CONTRATISTA, por los subcontratistas o por los empleados de ambos,
en desarrollo de la ejecución de este contrato. 31.2 Etapa de Construcción y Montaje. - Para
precaverse de los riesgos propios de las obligaciones de esta etapa y cubrir el pago de la
compensación económica por producción que se llegare a imponer en desarrollo de la misma, así:
31.2.1 Cumplimiento por el valor que resulte de multiplicar cincuenta centavos de dólar de los
Estados Unidos de América (US$0,50) por el máximo volumen anual de producción previsto en el
P.T.l aprobado por CARBOCOL. 31.2.2 Pago de salarios, prestaciones sociales e
indemnizaciones laborales del personal vinculado a la operación y/o destinado al proyecto,
incluido el personal administrativo por una suma equivalente a un (1) mes de salarios y deberá
estar vigente durante el término de duración de la etapa correspondiente, y tres (3) años más.
31.2.3 Póliza de responsabilidad civil y extracontractual por una cuantía equivalente a
quinientos mil dólares de Estados Unidos de América (US$500,000) y con una vigencia igual a la
construcción montaje y objeto de protegerse y proteger a CARBOCOL de eventuales reclamaciones
provenientes de terceros derivadas de daños y perjuicios, lesiones personales, muerte y daños a la
propledad, que puedan surgir por causa o con ocasión de las actividades realizadas por el
CONTRATISTA, por los subcontratistas o por los empleados de ambos, en desarrollo de la
ejecución de este contrato.
las aprobaciones otorgadas "por CARBOCOL para precaverse de los riesgos propios de tas
obligaciones de esta etapa y para cubrir el pago de la compensación económica por producción que
se llegare a imponer en desarrollo de la misma, así: 31.3.1 Cumplimanto por el valor que
resulte de multiplicar un détar de los Estados Unidos de América (US$1,00) por el máximo volumen
anual de producción previsto en el P.T.L o en el P.T.L de Minería Anticipada, según el caso
aprobado por C5RBOCOL. 313,2 Pago de salaiios, prestaciones sociales e
indemnizaciones 'aborales del personal vinculado a la operación y/o destinado al proyecto,
incluido el persona! administrativo, por una sima equivalente a un (1) mes de salario, según el
P.T.L anual correspondiente y deberá estar vigente durante el término de duración de la etapa
correspondiente, y tres (3) años más.31.3.3 Póliza de responsabilidad civil y
extracontractual por una cuantía equivalente a quinientos mil dólares de Estados Unidos de
América (US$500.000) y con una vigencia igual a esta etapa y para protegerse y proteger a
CARBOCOL de eventuales reclamaciones provenientes de terceros derivadas de daños y perjuicios,
lesiones personales, muerte y daños a la propiedad, que puedan surgir por causa o con ocasión de
las actividades realizadas por el CONTRATISTA, por los subcontratistas o por los empleados de
ambos, en desarrollo de la ejecución de este contrato, 31.4 Cuando el CONTRATISTA haya
conformado una unidad de explotación del área objeto de este contrato con otras explotaciones de
carbón, bastará acreditar que el personal está cubierto con una póliza con la cobertura mínima
prevista en esta cláusula. 31.5 Cuando el CONTRATISTA haya conformado una unidad de
explotación del áren 'objeto de este contrato con otras explotaciones de carbón bastará que la
póliza que ampare el riesgo de responsabilidad civil y extracontractual en las restantes
explotaciones, cubra también los riesgos a que se refiere el presente contrato en las cuantías y
plazos aquí previstos. TRIGESIMA SEGUNDA: Caducidad.-_. Durante la vigencia del presente
contrato, CARBOCOL podrá declarar la caducidad del mismo, mediante resolución motivada,
contra la cual procederán los recursos establecidos en la ley, por las causales previstas en la ley y
cuando se produzca un incumplimiento de las obligaciones a cargo del contratista, que afecte de
manera grave y directa fa ejecución del contrato y evidencie que puede conducir a su paralización,
y en particular en los siguientes casos: 32,1, El no realizar los trabajos y obras de exploración,
construcción, montaje y explotación, en las condiciones y dentro de los términos legales y
contractuales, 32.2. La suspensión de los trabajos y obras de exploración, construcción, montaje
y explotación, por más de ires (3) mesas consecutivos o seis (6) meses acumulados durante el
mismo año, sin la previa autorización escrita de CARBOCOL, 32.3, El no pago oportuno de las
regalías de ley. 32.1. El no pago oportuno de las contraprestaciones económicas pactadas. 32.5.
El no pago oportuno de las multas. 32.6. La no renovación, reajuste o reposición de las garantías
en caso de disminución. 32.7. El incumplimiento reiterado de las normas de carácter técnico y

Página 11
CARNERA 7a. li 1: 71-52 TORRE B PISO 6 PBX: 312 2228 FAX: 312 2205 APARTADO AEREO 29740
SANTAFE DE BOGOTA, D.C., COLOMBIA

he

CARBOCOL

CARBONES DE COLOMBIA S.A.

Mi República de Coiomba
NIT. 860,050.686-1 terio de Mas y Enero

operalivo, relativas a la explotación racional o a la seguridad minera. 34.8. El incumplimiento
reiterado de las normas de higiene minera o de las normas ambientales, de acuerdo con el acto
administrativo debidamente ejecutoriado que en tal sentido expida la autoridad competente, 32.9.
La no realización por parte de EL CONTRATISTA de las modificaciones, observaciones, correcciones
o adicionos exigibles a les Programas e informes presentados por EL CONTRATISTA, conforme al
procedimiento previsto. 32.10, El realizar obras y labores mineras en las zonas y áreas señaladas
en el artículo 10 del Código de Minas, sin las autorizaciones requeridas en el mismo. 32.11.
Incurrir en las conductas establecidas en el Capítulo 11, artículo 82 de la Ley 104 de 1993,
Parágrafo: Cuando en opinión de CARBOCOL se haya producido alguna de las causales de
caducidad, la misma pondrá en conocimiento por escrito dirigido al contratista la respectiva causal,
el cual dispondrá de un plazo de treinta (30) días hábiles para suministrar a CARBOCOL las
explicaciones pertinentes, o si ese es el caso, para corregir las fallas respectivas. Vencido el plazo
indicado anteriormente sin que a juicio de CARBOCOL se haya dado explicación satisfactoria o se
hayan corregido las fallas indicadas, CARBOCOL tomará la decisión que corresponda. Sin embargo,
si a Juicio de CARBOCOL la corrección de las fallas requiere un término que exceda de noventa (90)
días hábiles y media también la circunstancia que a juiclo de CARBOCOL el contratista está
tratando diligentemente de subsanarlas, CARBOCOL le dará un plazo adicional razonablemente
necesario de acuerdo con las sanas prácticas técnicas de la industria, para llevar a cabo esa
subsanación. Vencido este plazo adicional sin que se hayan efectuado las correcciones de las fallas
indicadas por CARBOCOL, ésta podrá dictar la providencia de caducidad correspondiente,
TRIGESIMA TERCERA: Reversión y Obligaciones en caso de terminación.: 33.1.
Reversión:_ Terminado el presente contrato, por cualquier causal, salvo fuerza mayor o el
acaecimiento de la condición resolutoria establecida en la cláusula segunda, EL CONTRATISTA
transferirá a título de reversión a CARBOCOL lo siguiente: 33,1.1, Las construcciones y los blenes
inmuebles de propledad de EL CONTRATISTA localizados dentro del área del presente contrato,
33.1.2. Los bienes muebles que se destinen de manera directa a la exploración y explotación
dentro del área del presente contrato. En todo caso, a la terminación del contrato, deben revertir
los bienes muebles que sean necesarios para continuar adelantando la explotación racional del
yacimiento corr una producción equivalente a la producción promedio de los últimos tres años de la
etapa de producción. De estos bienes están excluidos aquellos que estén también destinados al
servicio de otras explotaciones del mismo contratista o de sus filiales y subsidiarias. 33.1.3. Las
instalaciones fijas destinadas a cumplir con las obligaciones ambientales, 33.2. A la terminación del
contrato, el contratista podrá sustituir esa obligación por la de pagar a la entidad contratante una
suma equivalente al valor de tales blenes. Para determinar dicho valor, las partes podrán acudir a
avalúos técnicos y si no hubiera acuerdo sobre el monto dentro de los treinta (30) días siguientes o
el plazo que las partes convengan, las partes podrán recurrir al arbitramento técnico. Los costos y
honorarios que se causen por razón del arbitramento correrán por cuenta del contratista. No habrá
lugar a la sustitución de la obligación de reversión de los inmuebles e Instalaciones permanentes
que tengan, a juicio de la autoridad minera, las características y dimensiones que las hagan aptas
como infraestructura para un servicio público de transporte o embarque o darse al uso de la
comunidad, TRIGFSIMA CUARTA: Terminación y Llguidación.- 34.1. Este contrato se
terminará por el vencimiento del plazo y anticipadamente por el agotamiento del yacimiento, por la
declaratoria de caducidad conforme a lo estipulado en la cláusula trigésima cuarta, y por las demás
causales estipuladas en el contrato o en la Ley, 34,2. A la Lerminación del presente contrato por
cualquier causal, y a más tardar dentro de los cuatro meses ¿siguientes a la misma, las partes
suscribirán un Acta en la cual deberá constar detalladamente la fiquidación definitiva dei mismo y el
cumplimiento de tocas las obligaciones a cargo de EL CONTRATISTA, en especlal de las sigulentes:
34,2.1, El recibo de toda la información que se produjo durante la vigencia del contrato,
indicando las Condiciones de recibo de la misma o la constancia de su no entrega. 34.2.2. El
recibo por parte de CARBOCOL del área objeto del contrato y de la mina, indicando las condiciones
técnicas, físicas y ambientales en que se encuentre, Estas últimas de acuerdo con lo que
establezca la autoridad ambiental competente. 34.2.3. Las pruebas por parte de EL

.CONTRATISTA de! cumplimiento de todas sus obligaciones, laborales o la constancia de su no

entrega. 34.2.4. El cumplimiento de todas las obligaciones consignadas en la cláusula trigésima
tercera, dejando constaricia de las condiciones de cumplimiento y del detalle de las obligaciones
incumplidas, sobre las cuales CARBOCOL tomará las acciones que procedan. 34.2.5, El estado de
cuentas y relación de pagos de regalías y contraprestaciones económicas a su cargo, dejando-.
constancia de las condiciones de cumplimiento y del detalle de las obligaciones incumplidas, sobre

las cuales CARBOCOL tomará las acciones que procedan. 34.3. Una vez liquidado el contrato,

“EL CONTRATISTA procederá a la desocupación del área contratada, no pudiendo en ningún
momento retener toda o parte de la misma en razón de este contrato. 34,4. Con base en la

Página 12
CARRERA 7a. No; 71-52 TORRE B PISO 6 PBX: 312 2228 FAX: 912 2205 APARTADO AEREO 29740
'SANTAFE DE BOGOTA, D.C., COLOMBIA

CARBOCOL

CARBONES DE COLOMBIA S.A. an ápáblica de Colonias
NIT. 860.050.684-1 jeturto de Minas y Energia

respectiva liquidación, CARBOCOL determinará sí le expide a EL CONTRATISTA el respectivo paz y
salvo por todo concepto, o le exige las medidas que subsanen las omisiones o deficiencias,
necesarias para entregarle tal paz y salvo, o le declara el incumplimiento, inicia las acciones
administrativas o judiciales del caso y le hace efectivas las garantías. 34.5. Si EL CONTRATISTA
o su Representante Técnico no comparecen a la diligencia en la cual se habrá de levantar el Acta
de Liquidación, CARBOCOL procederá a liquidar unllateralmente el contrato y se harán efectivas las
garantías correspondientes, si procedlere y podrá tomar posesión de todos los bienes objeto de
reversión, para lo cual se entiende autorizado en virtud de este contrato, TRIGESIMA QUINTA:
Normas de Aplicación.- 35.1. Marco Legal:__ Para todos los efectos a que haya lugar, el
presente contrato una vez perfeccionado es de obligatorio cumplimiento. El contrato, su ejecución
e interpretación, terminación y liquidación, quedan sujetos a fa Constitución, leyes, decretos,
acuerdos, resoluciones, reglamentos o a cualquier otra disposición emanada de las autoridades
competentes colombianas, que en alguna forma tengan relación con el objeto. contractual 35.2.
Idioma: El idioma oficial para todos los efectos derivados de este contrato es el Español. 35,3,
Comunicaciones: Las comunicaciones que se dirijan las partes contratantes, se entenderán
recibidas por la destinataria, a los cinco (5) «días calendarlo de la fecha de su remisión por el medio
que utilicen para el efecto. Las partes podrán utilizar en sus comunicaciones, correo ordinario,
certificado, persona. o vía fax. Cuando utilicen correo personal, las comunicaciones se entenderán
recibidas en la fecha en que conste su recepción. Copia de la comunicación remitida vía fax deberá
remitirse por correu al día siguiente- 35,4, Moneda y pagos: Los pagos en virtud de este
contrato se harán en pesos de la República de Colombia. Cualquier otra moneda que se utilice
durante el desarrollo del contrato, se establece exclusivamente para efectos de tasación. 35.4.1.
Los pagos que deben realizar EL CONTRATISTA a CARBOCOL, se harán en pesos colombianos a la
tasa representativa del mercado o la que haga sus veces, vigente a la fecha en que se efectúe el
pago, exceplo los Derechos de Entrada que se pagarán de acuerdo con la Cláusula 15.1 de este
contrato. 35.5. Ley aplicable y Renuncia a Reclamación Diplomática: El contrato y lo estipulado
en él, se sujetará exclusivamente a las leyes colombianas. El CONTRATISTA renuncia a intentar
cualquier reclamación diplomática en razón de este contrato. 35.6. Revisión del Contrato: De
acuerdo con el urtículo 59 del Código de Minas, Decreto 2655 de 1988, los contratos mineros se
entienden celebrados sobre bases de equidad y se ejecutan de acuerdo con la forma y términos
convenidos. Por lc tanto, cuando durante el desarrollo de este contrato sobrevengan el caso
fortuito, la fuerza mayor o circunstancias graves e imprevisibles que hagan imposible el
cumplimiento de lo pactado, podrá cualquiera de las partes, pedir su revisión. El procedimiento
para la revisión será el señalado en el Código de Comercio, TRIGESIMA SEXTA: Suscripción

Perfeccionamiento.- 36.1. El presente contrato se considera perfeccionado una vez sea
aprobado por el Ministerio de Minas y Energía, previa a su inscripción en el Registro Minero
Nacional, de acuerdo con el artículo 80 del Código de Minas. TRIGESIMA SEPTIMA:
Colaboración de CARBOCOL.-_ CARBOCOL prestará a solicitud de El CONTRATISTA, la
colaboración razonable que le solicite, con el fin de orientario en las gestiones necesarias para la
ejecución del proyecto o para que pueda obtener las aprobaciones gubernamentales necesarias,
sin que ello implique responsabilidad para CARBOCOL. TRIGESIMA OCTAVA: — Cláusula
Compromisorta.- Sin perjuicio de lo dispuesto en la cláusula vigésima octava referente a los
desacuerdos de carácter técnico, las partes acuerdan que cuafquier disputa o controversia que
surja entre ellas en retación con el Contrato, incluyendo, pero sin limitarse, a las que surjan con
ocasión de la celebración, ejecución, terminación, liquidación e interpretación del Contrato y que
no puedan ser resueltas directamente por las partes en el lapso de treinta (30) días calendario
contados desde la ¿echa en que una de ellas comunique por escrito a la otra la existencia de la
disputa, deberán sc” resueltas por un tribunal de arbitramento designado por el Centro de Arbitraje
y Conciliación de la Cámara de Comercio de Bogotá de una lista de árbitros registrados en dicho
centro. El Tribunaí se regirá por las normas aplicables para el efecto y particularmente por el
Decreto 2279 de 1989, la Ley 23 de 1991, el Decreto 2651 de 1991, la Ley 446 de 1998, el Decreto
1818 de 1998 y las normas que los deroguen o modifiquen y se ceñirá a las siguientes reglas: (i)
el tribunal estará integrado por tres árbitros que deberán ser abogados, (ii) el tribunal se reunirá
en el Centro de Arbitraje y Conciliación de la Cámara de Comercio de Bogotá y (iii) el tribunal
fallará en derecho. En todo lo demás se aplicará el reglamento y las tarifas de la Cámara de
Comercio. TRIGESIMA NOVENA: Fuerz ito.- El CONTRATISTA y
CARBOCOL quedarán exentos de toda responsabilidad por concepto de las obligaciones derivadas
del presente cortrato por hechos o circunstancias constitutivas de fuerza mayor o caso fortuito en
la forma dispuesta en la legislación y jurisprudencia colombianas. Si por un hecho constitutivo de
fuerza mayor o caso fortuito conforme a la presente cláusula, en cualquiera de las etapas de este
contrato, las actividades se vieran suspendidas o retrasadas por un período de treinta (30) días o

] Página 13
CARRERA 7a, No: 71-52 TORRE B PISO 6 PBX: 312 2228 FAX: 912 2205 APARTADO AÉREO 29740
SANTAFE DE BOGOTA, 6.C., COLOMBIA

A ART
| CARBOCOL Wa:
! SOON M
RARAJO da AO

. CARBO COL y

República de Colombia
NIT. 060.050.684-1 Meistaso de nos y Enel

| maycr, o por un período acumulado de treinta (30) días durante cualquier año, EL CONTRATISTA
| tendrá derecho, siempre y cuando exista relación de causalidad entre tales hechos y la
| interrupción, mediante notificación escrita a CARBOCOL, de solicitar la prórroga de la duración tota!
del presente contrato hasta por el número de días equivalentes a dicha interrupción. En todo caso
la fuerza mayor o caso fortuito no afectará las obligaciones de pago en dinero causadas con
anterloridad a la declaratoria de fuerza mayor, estipuladas en el presente conliato, i
CUADRAGESIMA: Compensación Económica por Producción.- Cada cinco (5) años
calendario se verificará el cumplimiento del programa de producción establecido en la propuesta.
Si el CONTRATISTA en alguno de estos períodos de revisión quinquenales, presenta producciones
reales menores acumuladas durante los cinco años a las del programa de producción acumulado de
la Propuesta para el mismo período de cinco (5) años, deberá pagar las compensaciones
económicas por producción que se describen a continuación:

por Producción (2)

| Porcentaje de Diferencia de Producción (1) Porcentaje de la Compensación Económica
|

10.1 — 20.0% 30%
20.1 — 30.0% 50%.
O E 30.1 y más 20% 7]

|
| Notas:

(1) Las diferencias que se presenten entre el programa propuesto de producción quinquenal y la
realmente obtenida en el mismo período, se expresarán corno porcentaje de acuerdo a la siguiente
fórmula matemática:

% Diferencia = (P:oducción Propuesta — Producción Real) x 100
| . Producción Propuesta

, (2) El monto de la Compensación Económica por Producción será el resultado de aplicar el ”
. porcentaje estipulado en esta tabla, a la diferencia entre el valor de las regalías y compensaciones
e realmente causadas y liquidadas de acuerdo con la producción real acumulada en cada período de
revisión y el valor de las regalías y compensaciones que se hublesen pagado lomando como base
el plan de producción acumulado presentado en la Propuesta.

Las Compensaciones Económicas por Producción se pagarán dentro del primer trimestre del año

siguiente a aquel en que se efectúa la revisión periódica y se causa la compensación. Se seguirá el

0 mismo procedimiento para cada período de cinco años, durante el término total del contrato.
PARAGRAFO: Para efectos de esta cláusula, se entiende por “producción propuesta” el nivel de

€ producción presentado por EL CONTRATISTA en su Propuesta Económica, si expresamente en la
misma garantiza dicho nivel de producción. Se entiende por “producción propuesta” el nivel de
producción presentado por EL CONTRATISTA en su Propuesta Económica, reducido en un 20%, si
EL CONTRATISTA presentó el programa de producción de su Propuesta Económica” a título
indicativo. Las compensaciones económicas por producción se pagarán dentro del primer trimestre
del año siguiente a aquel en que se causaron, para cada período de evaluación, CUADRAGESIMA
4 ii - La producción de carbón del área
objeto del presente contrato no debe suslituir la producción de otra(s) área(s) que explote en
Colombia el contratista, su matriz o las subordinadas de ésta. Se entenderá que hay sustitución
cuando el monto de la producción de la(s) otra(s) área(s) se reduzca con posterioridad al
perfeccionamiento del presente contrato en relación con el nivel que tenía(n) en el año 2000. Para
determinar si existe reducción, se tomará la producción de dicha(s) área(s) por períodos de cinco

años calendario, contados a partir de la iniciación del período de explotación o de minería
anticipada en desarroilo del presente contrato, y se comparará con la producción del año 2000 en

esa(s) misma(s) área(s), multiplicada por cinco años. Esta comparación se hará cada cinco años
calendario y durante el término total del Contrato. Para este efecto, el primer año terminará el 31

y] de diciembre del añe en que comenzó la explotación y el último año en la fecha en que venza el

, SN periodo de explotación. En el caso que se establezca que existió reducción de producción, el
volumen de producción de Patilla equivalente a dicha reducción, deberá pagar en cada quinquenio
en que existió la misma, una compensación adicional del 5%, Esta compensación se liquidará
utilizando el último precio FOR mina certificado por el Ministerio de Minas y Energía, en la misma
forma que se liquidan las regalías. Para efectos de esta cláusula no se tomará en cuenta la

Página 14
CAÑTERA 7a. No; 71-62 TORRE B PISO 6 PBX: 312 2228 FAX: 312 2205 APARTADO AEREO 29740
SANTAFE DE BOGOTA, D.C., COLOMBIA

S o :

CARBOCOL

CARBONES DE COLOMBIA S.A,

Flpíblca de Colomo
NIT. 860.050.684-1 Ministerio de Minos y Energla

reducción de producción que se acredite a CARBOCOL S.A. como consecuencia de la explolación de
otras áreas distintas a la que se refiere el presente contrato, así como tampoco se tomará en
cuenta aquella que se produzca por fuerza mayor o caso fortuito o por razones técnicas, operativas
o jurídicas, incluyendo el agotamiento o la declinación del yacimiento, debidamente aceptadas por
CARBOCOL S.A. Tamnoco se tomarán en cuenta las reducciones que se produzcan por razones
comerciales que debidamente justifiquen el diferencial de producción y que sean debidamente
aprobadas por CARBOCOL S.A, PARAGRAFO PRIMERO. Cuando el contratista sea un consorcio,
una unión temporal o una compañía de propósito especial, para efectos de determinar si existe
sustitución, se incluirán las otras áreas explotadas por los miembros del consorcio, unión temporal
o socios de la compañía de propósito especial cuando su participación en el consorcio, unión
temporal o compañía de propósito especial, sea superior al veinticinco por ciento, PARAGRAFO
SEGUNDO. Lo establecido en esta cláusula sólo aplicará cuando el Contratista, los miembros del
consorcio, de la unión temporal o de la compañía de propósito especial, tengan capacidad de
contro! sobre las decisiones de Incrementar o reducir producción en las otras áreas mencionadas,
PARAGRAFO TERCERO. El pago de la compensación prevista en esta cláusula no excluye el
cumplimiento por parte del CONTRATISTA de las obligaciones que le corresponden de acuerdo con
este contrato para adelantar la explotación racional del yacimiento. CUADRAGESIMA SEGUNDA:
Uso de la Infraestructura.- De conformidad con el Código de Minas los terceros podrán hacer
uso de la infraestructura construida por el contratista cuando exista capacidad sobrante en
términos y condiciones que sean económicamente aceptables para las partes, A falta de acuerdo
con los terceros se acudirá a los mecanismos de solución de controversias. CUADRAGESIMA
TERCERA: Impuestos.- Las partes pagarán por partes iguales todos los impuestos que se causen
con ocasión de la celebración del Contrato, incluyendo el impuesto de timbre. CUADRAGESIMA
CUARTA: Renuncia a Derechos.- Ninguna omisión, demora u otra acción de cualquiera de las
partes en el ejercicio de los derechos que adquieren en virtud del Contrato podrá ser considerada
como una renuncia al ejercicio de cualquier derecho derivado del presente Contrato. El ejercicio
parcial de cualquiera de los derechos no impedirá el ulterior ejercicio pleno y total de ese derecho.
La renuncia, aún por escrito, al ejercicio de determinado derecho no podrá ser entendida como una
renuncia al ejercicio de ese derecho en el futuro. CUADRAGESIMA QUINTA: Modificaclones.-
Toda modificación o enmienda, total o parcial, del Contrato sólo tendrá validez si se hace por
escrito y se suscribe por los representantes de las partes debidamente autorizados para el efecto.
CUADRAGESIMA SEXTA: Anexos Son anexos de este contrato y hacen o harán parte
integrante del mismo, los siguientes: Anexo No, 1: Términos de Referencia para la presentación del
Programa de Exploración Geológica Adicional; Anexo No. 2 Términos de Referencia para la
presentación del P.T.I.; Anexo No. 3: P.T.I. y P.T.I. de Minería Anticipada, aprobados y, P.T.l.
Anual (por suscribirse, una vez finalizada la etapa de Exploración y Factibilidad); Anexo No. 4:
Términos de Referencia para informes asoclados a los contratos mineros y a los informes
correspondientes; Anexo No.5: Los Términos de Referencia del Concurso No. CPP No, 001-2001, la
propuesta ganadora aprobada por CARBOCOL, presentada para el área de este contrato, la
resolución de adjudicación y los demás documentos del Concurso No, CPP No. 001-2001 (Adendos
a los Términos de Referencia, documentos de respuesta, Acta de Reunión Aclaratoria y Decreto No.
919 de 2001). En zaso de conflicto entre los Anexos y lo establecido en el contrato, prevalecerá lo
dispuesto en este último. Ñ

Para constancia se firma este contrato por los que en él intervienen, en cinco (5) ejemplares del
mismo lenor, en Bogotá, D.C., a los 27 días del mes de septiembre de 2001.

CARBOCOL EL CONTRATISTA

JUAN GABRIEL CIFUENTES MUÑOZ JORGE, É ARI Z POSADA
79.148.704 de Usaquén 79.141/927é Usaquén
Presidente . Repr me Legal
Carbocol S.A. Consorcio Intercor-CZN S.A.

NI17:802,015,897-4
CONSORCIO INTERCOR CZN S.A.
Página 15

CARRERA 7a. No; 71-52 TORRE B PISO 6 PBX: 312 2228 FAX: 312 2205 APARTADO AEREO 20740
SANTAFE DE BOGOTA, D.C., COLOMBIA

ARBGOCOL

A

Na

